Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/IL2017/051168 10/25/2017, which claims benefit of 62/412,487 10/25/2016.
2.	Amendment of claims 25, 27-28, 34-35, 54-57 and 59, cancelation of claims 1-24, 29-33, 36, 38-52 and 58, and addition of claims 60-61 in the amendment filed on 08/26/2021 is acknowledged.  Claims 25-28, 34-35, 37, 53-57 and 59-61 are pending in the application.  No new matter has been found.  Since the newly added claims 60-61 are commensurate within the scope of invention, claims 25-28, 34-35, 37, 53-57 and 59-61 are prosecuted in the case.
Reasons for Allowance

3.	The rejection of claims 25-28 and 53 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 8/26/2021.  Since claims 29-30 and 58 have been canceled, therefore the rejection of claims 29-30 and 58 under 35 U.S.C. 112 (a) has been obviated herein.
4.	Since Bobl et al. ‘506, Garin-Shkolnik et al. and Lindegard do not disclose the instant methods of use, therefore they are   distinct from the instant invention. Therefore the rejection of claims 25-28, 34-35 and 53-55 under 35 U.S.C. 103 (a)  over Bobl et al. ‘506, Garin-Shkolnik et al. and Lindegard has been overcome in the amendment filed on 
5. 	Claims 25-28, 34-35, 37, 53-57 and 59-61 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 25-28, 34-35, 37, 53-57 and 59-61 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
                Conclusion
Any inquiry concerning this communication or earlier communications from the	
examiner should be directed to REI TSANG SHIAO whose telephone number is  (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

September 14, 2021